Order filed November 27, 2012




                                          In The

                         Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-12-00051-CR
                                   NO. 14-12-00052-CR
                                     ____________

                         KENNETH EARL BRUNSON, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee


                         On Appeal from the 262nd District Court
                                   Harris County, Texas
                        Trial Court Cause Nos. 1284376 and 1295225


                                        ORDER

       Our review has determined that a relevant item has been omitted from the clerk’s
record. See Tex. R. App. P. 34.5(c). The record does not contain the pre-sentence
investigation report.

       The Harris County District Clerk is directed to file a supplemental clerk=s record
on or before December 7, 2012, containing the pre-sentence investigation report.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                        PER CURIAM